Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s communication filed on May 16, 2022.
Claims 1-4, 6-13, and 15 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.
 
Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claim 10 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  The amendment to claims 9-10 have addressed the rejection.  Accordingly, the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-10 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 11, the specification does not support the amendment of “when the electronic device is determined as the positioning master, receive a first time-stamped ultra-wideband signal through the external electronic device.” (emphasis noted)
The specification describes the positioning master receiving an ultra-wideband signal from the external electronic wherein the external electronic transmits the ultra-wideband signal but not through the external electronic device.  For instance, the specification discloses,
[0082]   According to an embodiment, after negotiation of the positioning master and/or positioning algorithm, the electronic device 401 or the vehicle 402 may perform ultra-wideband signal-based positioning. For example, the vehicle 402 may perform positioning, and the electronic device 401 may transmit an ultra-wideband signal for positioning at a specified period.

[0104] In addition, the external electronic device 602 may perform positioning using a TDoA algorithm as a positioning master. In addition, the external electronic device 602 may operate as an anchor for receiving a positioning signal, and an electronic device 601 (e.g., the electronic device 101 in FIG. 1) may operate as a tag for transmitting a positioning signal. The operations of FIG. 6 may be performed following operation 530 of FIG. 5.

[0119] In operation 705, the external electronic device 702 may transmit a first positioning signal to the electronic device 701. For example, the first positioning signal may be an ultra-wideband signal.

The specification discloses that the electronic device transmits the positioning signal, which may be an ultra-wideband signal, to another electronic device.  The specification does not describe receive a “first time-stamped ultra-wideband signal through the external electronic device.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim recites, ““when the electronic device is determined as the positioning master, receive a first time-stamped ultra-wideband signal through the external electronic device.”  The specification does not further describe the feature, and it is not clear how an ultra-wide band signal is transmitted through an electronic device and whether the ultra-wideband signal is received by the external electronic device and forwarded to the positioning the master.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445